Citation Nr: 1143750	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of chest and rib injuries.

3.  Entitlement to service connection for the right leg being shorter than the left leg.

4.  Entitlement to service connection for a left hip disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of injuries to the right hip and leg.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for loss of teeth.

8.  Entitlement to a rating in excess of 10 percent for status post fracture of the right zygomatic arch. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Denver, Colorado VA Regional Office.  In April 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran requested that the file be held in abeyance for 30 days to allow for the submission of additional evidence.  He submitted duplicate treatment records and evidence regarding his in-service accident, with a waiver of RO consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's back claim.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Veteran was in a motor vehicle accident in service in approximately April 1970.  At his April 2011 Travel Board hearing, the Veteran testified that he was asleep in the front passenger seat when the accident occurred, and he reportedly woke up in Fresno General Hospital unaware of what had happened.  He testified that he was released from Fresno General Hospital the night that he woke up, but he recalled being unable to walk or get out of bed the following morning.  He reported that his wife then took him to the Naval hospital at NAS Lemoore, where he was admitted for treatment for approximately 2.5 weeks.  He testified that, in the course of the car accident, his head had hit the dashboard on the first impact and broke "the whole right side" of his face.  He testified that he also had bruising along his right side and all of the ligaments in his back on the right side were "pulled loose", rendering him unable to stand up or walk.  He reported that he left the Naval hospital on two crutches, and deployed to Vietnam approximately ten days later, while still on crutches.  The Veteran reported that he eventually regained the ability to walk without any crutches, but he alleged that he has walked with a limp since that time; and he Veteran maintains that as a result of the accident he now has a number of residual disabilities.  He testified that he mostly took Tylenol and ibuprofen for any pain until he began seeking treatment at Denver VA Medical Center approximately 15-18 years earlier, and then at Cheyenne VA Medical Center about 8 to 10 years ago. 

Unfortunately, it appears that both service treatment records and post-service VA treatment records are missing from the record.  Specifically, there are no treatment records in evidence from Fresno General Hospital; and there are very few treatment records in evidence from the Naval Hospital at NAS Lemoore, certainly not the complete treatment records associated with a more than two week admission for multiple injuries from a severe motor vehicle accident, as only the discharge summary appears to be of record.  Given the critical role any such records would play in the instant case, the Board finds that further development is necessary to obtain the Veteran's service personnel records, and any missing records from his hospitalizations at NAS Lemoore and at Fresno General Hospital.  

Additionally, the Veteran testified that more recently he has sought treatment from the VA Medical Centers in Denver, Greeley, and Cheyenne.  While more recent treatment records are of record, older VA treatment records, from prior to 2006 do not appear to have been obtained.

Finally, regarding the status post fracture of the right zygomatic arch, given the passage of time since the Veteran's most recent VA examination, and his and his representative's allegations that the disability has increased in severity, a new VA examination to assess the current severity of the Veteran's disability of the right zygomatic arch is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a list of all medical treatment he has received since leaving service in 1970, as well as the approximate dates of such treatment.  Efforts should then be made to obtain any identified records.

In particular, records should be sought stemming from the Veteran's workman's compensation claim in approximately 2005 when he was treated at Yuma District Hospital in Yuma, Colorado.

VA treatment records should also be obtained covering treatment at the Denver and Cheyenne VA Medical Centers, as well as at the Greely Clinic.  These should include both records since March 2011 and records prior to March 2006.  It is noted that the Veteran testified that he received treatment at the Denver VA Medical Center in the 1990s. 

2.  Obtain the Veteran's service personnel records.

3.  Obtain the Veteran's complete hospitalization records following his motor vehicle accident in April 1970.  He reported being seen at Fresno General Hospital and then at Naval Hospital at NAS Lemoore (where he was hospitalized from April 12-April 30, 1970).  The discharge summary from Lemoore is of record, but the underlying treatment records are not.  The records sought should include nurses' notes, progress notes, daily treatment reports, and reports of any consultations or evaluations, as well as any additional summaries.  If no further records are located, it should be so noted in the record, along with a description of the scope of the search, and the Veteran should be so notified.  

4.  The RO should arrange for an appropriate examination of the Veteran to assess the current severity of his status post fracture of the right zygomatic arch.  The Veteran's claims file (including this remand) should be provided.  The examiner should comment on the Veteran's specific complaints of functional impairment and must explain the rationale for all opinions offered.  The examiner should also determine whether the Veteran's zygomatic impairment causes either severe incomplete paralysis or complete paralysis of the fifth (trigeminal) cranial nerve. 

5.  The RO should perform any additional development logically suggested by the directed development (including examinations if necessary).

6.  Then, re-adjudicate the remaining matters on appeal.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

